891 F.2d 287
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gwendolyn C. McARTHUR, Plaintiff-Appellant,v.Ronald H. SMITH;  Marlboro County Department of SocialServices, Defendants-Appellees.
No. 88-2956.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 31, 1989.Decided:  Nov. 21, 1989.Rehearing Denied Jan. 23, 1990.

Gwendolyn C. McArthur, appellant pro se.
Charles Dexter Powers, Sr.  (Wright, Powers & Mcintosh), for appellee Ronald H. Smith;
Samuel Lynn Wilkins (Office of the Attorney General of South Carolina), for appellee Marlboro County Department of Social Services.
Before PHILLIPS, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Gwendolyn C. McArthur noted this appeal outside the 30-day appeal period established by Fed.R.App.P. 4(a)(1), and failed to move for an extension of the appeal period within the additional 30-day period provided by Fed.R.App.P. 4(a)(5).   The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).   Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.   We therefore dismiss the appeal.   We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.